



EXCHANGE AGREEMENT
[●] (the “Undersigned”), for itself and on behalf of the beneficial owners
listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority (each Account, as well as the Undersigned
if it is exchanging Notes (as defined below) hereunder, a “Holder”), enters into
this Exchange Agreement (the “Agreement”) with Amicus Therapeutics, Inc., a
Delaware corporation (the “Company”), on June 18, 2019, whereby the Holders will
exchange (the “Exchange”) the Company’s 3.00% Convertible Senior Notes due 2023
(the “Notes”) for the Exchange Consideration (as defined below). The Notes to be
exchanged by the Holder in the Exchange are referred to herein as the “Exchanged
Notes”.
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I:    Exchange of the Notes for the Exchange Consideration
At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the Notes set forth on Exhibit A
hereto, and in exchange therefor the Company hereby agrees to deliver to the
Holders for each $1,000 principal amount of Notes [●] shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”) (the “Exchange
Shares”), together with cash in lieu of any fractional share of Common Stock,
and cash equal to accrued but unpaid interest on such Notes to, but excluding,
the Closing Date (as defined below) (“Accrued Interest”), in each case as
specified on Exhibit A hereto. Such aggregate Exchange Shares, together with any
such cash in lieu of any fractional share and any Accrued Interest, are referred
to herein as the “Exchange Consideration.”
The closing of the Exchange (the “Closing”) shall occur on June 20, 2019, or
such later date as mutually agreed in writing by the parties (the “Closing
Date”), subject to the exceptions set forth in the following sentence. At the
Closing, (a) the Holder shall deliver or cause to be delivered to the Company
all right, title and interest in and to its Notes (and no other consideration)
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer required by the Company to transfer to and confirm all right, title and
interest in and to the Notes free and clear of any Liens, and (b) the Company
shall deliver to each Holder the Exchange Consideration (or, if there are no
Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the
Exchange Consideration). Delivery of such Notes as provided above will be made
by each Holder by posting, at or before 10:00 A.M. (New York city time) on the
Closing Date, a withdrawal request for such Notes through the Deposit or
Withdrawal at Custodian (“DWAC”) settlement system of the Depository Trust
Company (“DTC”) through the DTC participant identified in Exhibit A hereto with
respect to such Holder (it being understood that posting such request on any
date before the Closing Date will result in such request expiring unaccepted at
the close of business on such date, and such Holder will need to repost such
withdrawal request on the Closing Date). Following receipt of such Notes, the
Company will deliver such Exchange Shares, bearing an unrestricted CUSIP number,
to the DTC participant identified in Exhibit A hereto with respect to such
Holder, through the facilities of DTC free and clear of all Liens; provided,
however, that the Undersigned acknowledges that the Company may delay the
delivery of the Exchange Consideration due to procedures and mechanics within
the system of the Depository Trust Company, or events beyond the Company’s
control, and that such delay will not be a default under this Agreement so long
as the Company is using its commercially reasonable efforts to effect the
delivery of the Exchange Consideration.
Article II:    Covenants, Representations and Warranties of the Holders
Each Holder (and, where specified below, the Undersigned) hereby covenants as
follows and makes the following representations and warranties, each of which is
and shall be true and correct on the date hereof and at the Closing, to the
Company, and all such covenants, representations and warranties shall survive
the Closing.
Section 2.1    Power and Authorization. The Holder is duly organized, validly
existing and in good standing under the laws of its state of formation, and has
the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the Exchange contemplated
hereby. If the Undersigned is executing this Agreement on behalf of Accounts,
(a) the Undersigned has all requisite discretionary and contractual authority to
enter into this Agreement on behalf of, and bind, each Account, and (b) Exhibit
A hereto is a true, correct and complete list of (i) the name of each Account,
(ii) the aggregate principal amount of such Account’s Notes that are subject to
the Exchange and (iii) the Exchange Shares to be delivered to such Account
(together with cash in lieu of any fractional share and any Accrued Interest).
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned and the Holder, enforceable
against the Undersigned and the Holder in accordance with its terms, except that
such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder, except for such
violations, conflicts or breaches under clauses (ii) and (iii) above that would
not, individually or in the aggregate, have a material adverse effect on the
financial position, results of operations or prospects of the Undersigned or
Holder or on their performance of the obligations under this Agreement or on the
consummation of the transactions contemplated hereby.
Section 2.3    Title to the Exchanged Notes. The Holder or the Undersigned, as
applicable, is currently the sole beneficial owner of the Notes, and at the
Closing will be the sole legal and beneficial owner of the Notes, set forth
opposite its name on Exhibit A hereto. The Holder or the Undersigned, as
applicable, has good, valid and marketable title to its Exchanged Notes, free
and clear of any Liens (other than pledges or security interests that the Holder
or the Undersigned, as applicable, may have created in favor of a prime broker
under and in accordance with its prime brokerage agreement with such broker).
The Holder or the Undersigned, as applicable, has not, in whole or in part,
except as described in the preceding sentence, (a) assigned, transferred,
hypothecated, pledged, exchanged or otherwise disposed of any of its Exchanged
Notes or its rights in its Exchanged Notes, or (b) given any person or entity
any transfer order, power of attorney or other authority of any nature
whatsoever with respect to its Exchanged Notes. Upon delivery of such Exchanged
Notes to the Company pursuant to the Exchange, such Exchanged Notes shall be
free and clear of all Liens.
Section 2.4    Institutional Accredited Investor or Qualified Institutional
Buyer. The Holder is either (i) an institutional “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a
“qualified institutional buyer” within the meaning of Rule 144A promulgated
under the Securities Act.
Section 2.5    No Affiliate Status; Beneficial Ownership. The Holder is not,
will not be as of the Closing Date, and has not been and will not be during the
consecutive three month periods preceding the date hereof or the Closing Date, a
director, officer or “affiliate” within the meaning of Rule 144 promulgated
under the Securities Act (an “Affiliate”) of the Company. A period of at least
six months (calculated in the manner provided in Rule 144(d) under the
Securities Act) has lapsed since the Exchanged Notes were acquired from the
Company or from a person known by the Holder or the Undersigned to be an
Affiliate of the Company. The Holder and its Affiliates collectively
beneficially own and will beneficially own (calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) as of the Closing Date (without giving effect to the exchange
contemplated by this Exchange Agreement) (i) less than 5% of the outstanding
Common Stock and (ii) less than 5% of the aggregate number of votes that may be
cast by holders of those outstanding securities of the Company that entitle the
holders thereof to vote generally on all matters submitted to the Company’s
stockholders for a vote. Immediately after giving effect to the Exchange and the
issuance of the Exchange Shares, the Holder and its Affiliates will not
collectively beneficially own (calculated in accordance with Section 13(d) of
the Exchange Act) in excess of 9.9% of either (i) the outstanding Common Stock
or (ii) the aggregate number of votes that may be cast by holders of those
outstanding securities of the Company that entitle the holders thereof to vote
generally on all matters submitted to the Company’s stockholders for a vote.
Section 2.6    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review (and has carefully reviewed) (i) the Company’s filings
and submissions with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all information filed or furnished pursuant to
the Exchange Act (collectively, the “Public Filings”), and (ii) this Agreement
(including Exhibit A hereto) (collectively, the “Materials”), (b) the Holder has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Exchange, and to obtain from the
Company any information that it considers necessary in making an informed
investment decision and to verify the accuracy of the information set forth in
the Public Filings and the other Materials, (c) the Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the Exchange and to make an informed
investment decision with respect to such Exchange, (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates, agents or representatives or any other entity or
person, (e) no statement or written material contrary to the Public Filings or
the Materials has been made or given to the Holder by or on behalf of the
Company, (f) the Company may have information that has not been publicly
disclosed concerning the Company, its subsidiaries and affiliates (the
“Information”) and (i) such Information may be indicative of or affect the value
of the Exchange Consideration, the Notes or the Common Stock, (ii) the Holder
has not received any such Information and (iii) any such Information could be
material to Holder’s decision to consummate the Exchange or otherwise adverse to
its interests and (g) the Holder is able to fend for itself in the Exchange.
Section 2.7    Further Action. The Holder agrees that it will, upon request,
execute and deliver any additional documents deemed by the Company, the trustee
for the Notes or the transfer agent for the Common Stock to be necessary or
desirable to complete the Exchange.
Section 2.8    Exchange. The terms of the Exchange are the result of bilateral
negotiations between the parties.
Section 2.9    Withholding. The Company and its agents shall be entitled to
deduct and withhold from any consideration payable pursuant to this Agreement
such amounts as may be required to be deducted or withheld under applicable law,
and shall be provided with a Form W-9 or the appropriate series of Form W-8, in
order to establish whether such Holder is entitled to an exemption from (or
reduction in the rate of) withholding. To the extent any such amounts are
withheld and remitted to the appropriate taxing authority, such amounts shall be
treated for all purposes as having been paid to the Holder to whom such amounts
otherwise would have been paid.
Section 2.10    Securities Law Matters. The Holder is not acquiring the Exchange
Shares with a view to distribution in violation of applicable securities laws.
Section 2.11    Commissions. Neither the Holder nor the Undersigned has engaged
any broker, finder or other entity acting under the authority of the Holder or
the Undersigned, as applicable, or any of their affiliates, that is entitled to
any commission or other fee directly or indirectly in connection with the
Exchange and neither the Holder, the Undersigned nor anyone acting on either’s
behalf has received any commission or remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange.
Section 2.12    Disclosure. Each of the Holder and the Undersigned covenant
that, unless otherwise required by law or if otherwise publicly disclosed by the
Company, it will keep the terms of this Agreement confidential and shall not
disclose such terms to any other party (other than the owners, employees,
agents, representatives and advisors, including attorneys, accountants and
consultants, of the Holder or the Undersigned (together, the “Holder
Representatives”) on a “need to know” basis, provided that such Holder
Representatives shall be advised of the confidentiality obligations hereunder
and the Holder and the Undersigned shall be jointly responsible for any breach
of the terms hereof by the Holder Representatives).
Article III:    Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Exchange contemplated hereby.
Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company, except for
such violations, conflicts or breaches under clauses (ii) and (iii) above that
would not, individually or in the aggregate, have a material adverse effect on
the financial position, results of operations or prospects of the Company and
its subsidiaries taken as a whole or on its performance of its obligations under
this Agreement or on the consummation of the transactions contemplated hereby.
Section 3.3    Validity of Underlying Common Stock. The Exchange Shares have
been duly authorized and, upon delivery, will be fully paid and non-assessable;
the Exchange Shares will be issued without any legends that restrict the
transfer of such Exchange Shares under the U.S. federal securities laws; and the
Exchange Shares will not be subject to any preemptive, participation, rights of
first refusal or other similar rights. Upon delivery of such Exchange Shares to
the Holder pursuant to the Exchange, such Exchange Shares shall be free and
clear of all Liens created by the Company.
Section 3.4    Listing of Exchange Shares. The Company shall provide a
supplemental listing notice with respect to the Exchange Shares to the NASDAQ
Global Market on or promptly after the Closing Date.
Section 3.5    Exchange. The terms of the Exchange are the result of bilateral
negotiations between the parties.
Section 3.6    Securities Act Matters. The Exchange is exempt from the
registration and prospectus-delivery requirements of the Securities Act and,
assuming the accuracy of the Holder’s representations and warranties in Article
II above, including with respect to Holder’s holding period and affiliate
status, the Exchange Shares to be delivered to the Undersigned’s account
pursuant to this Exchange Agreement will not be subject to restrictions on
transfer under the Securities Act (and will not have any restrictive legends on
such Exchange Shares).
Section 3.7    Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).
Article IV:    Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
Section 4.5    Release. Effective as of the Closing Date, the Undersigned and
the Holder, each on behalf of itself and its successors, assigns, heirs and
affiliates, to the fullest extent permitted by applicable law, hereby fully,
irrevocably and unconditionally waives, releases, acquits and forever discharges
the Company and any person who controls or controlled (as such term is defined
in Section 15 of the Securities Act) the Company and each of its past, present
and future affiliates, directors, officers, partners (general and limited),
members, employees, agents, consultants, advisors, fiduciaries and other
representatives (including, without limitation, legal counsel, investment
bankers, accountants and financial advisors) and all of the foregoing persons’
successors and assigns, including past, present and future officers and
directors of any of the foregoing, from any and all manner of claims, demands,
proceedings, actions, causes of action, arbitrations, hearings, investigations,
litigations, suits (whether civil, criminal, administrative, investigative, or
informal), orders, judgments, contracts, agreements, debts, liabilities and
obligations whatsoever, whether known or unknown, suspected or unsuspected,
contingent or otherwise, both at law and in equity, whether sounding in
contract, tort or otherwise, by reason of, relating to or arising out of,
accruing from or in connection with the Holder’s ownership of the Notes or
exchange thereof, except in the case of actual fraud, acts or omissions that
constitute bad faith or criminal misconduct.
Section 4.6    Specific Performance. The parties hereto agree that irreparable
harm would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that, without posting bond or other
undertaking, the parties hereto shall be entitled to injunctive or other
equitable relief to prevent breaches of this Agreement to enforce specifically
the terms and provisions of this Agreement in any court of competent
jurisdiction. In the event that any such action is brought in equity to enforce
the provisions of this Agreement, no party hereto will allege, and each party
hereto hereby waives the defense or counterclaim, that there is an adequate
remedy at law. The parties hereto further agree that (a) by seeking any remedy
provided for in this Section 4.6, a party shall not in any respect waive its
right to seek any other form of relief that may be available to such party under
this Agreement and (b) nothing contained in this Section 4.6 shall require any
party hereto to institute any action for (or limit such party’s right to
institute any action for) specific performance under this Section 4.6 before
exercising any other right under this Agreement.
Section 4.7    Termination. The Company may terminate this Agreement if there
has occurred any breach by the Undersigned or a Holder of any covenant,
representation or warranty set forth in Article II. The Undersigned or a Holder
may terminate this Agreement if there has occurred any breach by the Company of
any covenant, representation or warranty set forth in Article III.


[Signature Pages Follow]
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.
Amicus Therapeutics, Inc.


 
By:                   


Name:                


Title:                   





[●], as Undersigned, in its capacities described in the first paragraph hereof


 
By:                   


Name:                


Title:                   




EXHIBIT A
EXCHANGING BENEFICIAL OWNERS


Account of Beneficial Owner
Aggregate Principal Amount of Notes Submitted for Exchange
Exchange Shares
Cash Payment for Fractional Shares
Cash Payment for Accrued Interest
Holder’s DTC
Participant Numbers
Payment Instructions for Cash Payment for Fractional Shares and Accrued Interest
DTC Participant through Which the Notes Will Be Delivered
DTC Participant to Which the Exchange Shares Will Be Credited
[●]
$[●]
[●]
$[●]
$[●]
[●]
[●]
[●]





112

